DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the application filed on April 07, 2020
Claims 1-9 are under examination.   

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 5-9 element “an information collection unit that collects information” and “a notification control unit that sends” is a limitation that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose 
Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; or
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function applicant should clarify the record by either:
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (USP: 2015/0334769 A1).

As per Claim 1 Kim teaches a base station used in a communication system comprising a core network, and a first and second base stations both of which are connected to the core network, the base station being used as the first base station, the base station comprising (Paragraph 0055 See Fig. 1 a Mobility Management Entity (MME) 125, is connected to an external network via eNBs 105, 110, 115):
 a network communication unit that receives a bearer setting request from the core network (Paragraph 0057  GW 130 forms or removes data bearers according to the control of MME 125. MME 125 manages the mobility of UE 135 and controls a variety of functions ); and 
a bearer control unit that determines, when performing bearer setting based on the bearer setting request, whether or not a predetermined condition is met, and, when the predetermined condition is met, decides not to set a bearer that connects the second base station and the core network or decides to suppress setting of the bearer (Paragraph 0084 a case of high-capacity data service, a user service can transmit/receive data to/from both an MeNB and an SeNB with a multiple bearer, and if, as with VoLTE, the service has a rigorous requirement condition for quality of service (QoS) (corresponding to a case of setting a bearer where a predetermined condition is of a specific type and a case of setting a bearer where bearer quality information has been set in the present application), then the user service provides an RLC device solely to the MeNB with an MCG bearer, and makes use only of a serving cell of the MeNB to transmit/receive data (corresponding to not setting a bearer for connecting a second base station and a core network in the present application). 

As per Claim 2 Kim teaches the base station as claimed in claim 1, wherein the bearer control unit determines that the predetermined condition is met when detecting congestion or a failure in the core network, when setting a bearer of a certain type, when setting a bearer to which certain bearer quality information is set, when detecting that a user equipment to which the bearer is to be set is to be connected to a certain destination, when detecting that a user equipment to which the bearer is to be set is a user equipment of a certain type, when detecting movement of a user equipment to which the bearer is to be set, when detecting that a user equipment to which the bearer is to be set is positioned at a certain location, when time for setting the bearer is within a certain time period or when detecting an event that increases an amount of signaling between the user equipment and the base station (Paragraph 0024, 0057 see  FIG. 5 and 6 user service is supported by one Evolved Packet System (EPS) bearer and one EPS bearer is connected to one radio bearer. The radio bearer includes PDCP and RLC. In inter-eNB CA, RLC and PDCP of one bearer are located in different eNBs, thereby increasing the efficiency of data transmission/reception. To this end, different approaches are required according to types of user services, is a signal flow chart that describes a process of establishing Prioritized Bit Rate (PBR) by user equipment (UE) that has established a multiple bearer in an LTE system according to a first embodiment of the present disclosure). 

As per Claim 3 Kim teaches the base station as claimed in claim 1, wherein the bearer control unit determines whether or not the predetermined condition is met based on notification information received from an MME or an operation system in the core network (Paragraph 0113, 0133, 0144 When the MME has included capability information about the UE, it may also include the capability information in the control message.. checks whether the application condition for Category Group 2 is satisfied in operation 1015.). 

As per Claim 4 Kim teaches the base station as claimed in claim 1, wherein the first base station is a master base station in dual connectivity, and the second base station is a secondary base station in dual connectivity, and the bearer that connects the second base station and the core network to each other is a SCG bearer or a SCG split bearer (Paragraph 0013, 0014, 0068 the SPS is configured for secondary cell group (SCG), if the dual connectivity is configured, and configuring an RRC connection based on the RRC message, if the TTI bundling is configured for the MCG and the SPS is configured for the SCG.  ). 

As per Claim 5 Kim teaches a communication control apparatus in a communication system comprising a core network, and first and second base stations both of which are connected to the core network, the communication control apparatus comprising(Paragraph 0055 See Fig. 1 a Mobility Management Entity (MME) 125, is connected to an external network via eNBs 105, 110, 115):
 an information collection unit that collects information indicating a state of an apparatus or a transmission path in the core network(Paragraph 0057  GW 130 forms or removes data bearers according to the control of MME 125. MME 125 manages the mobility of UE 135 and controls a variety of functions );; 
a notification control unit that sends to the first base station notification information indicating whether or not to set a bearer connecting the second base station and the core network to each other or to suppress setting of the bearer, based on the information collected by the information collecting unit (Paragraph 0084 a case of high-capacity data service, a user service can transmit/receive data to/from both an MeNB and an SeNB with a multiple bearer, and if, as with VoLTE, the service has a rigorous requirement condition for quality of service (QoS) (corresponding to a case of setting a bearer where a predetermined condition is of a specific type and a case of setting a bearer where bearer quality information has been set in the present application), then the user service provides an RLC device solely to the MeNB with an MCG bearer, and makes use only of a serving cell of the MeNB to transmit/receive data (corresponding to not setting a bearer for connecting a second base station and a core network in the present application).

As per Claim 6 Kim teaches the communication control apparatus as claimed in claim 5, wherein the notification control unit sends to the first base station, when a congestion or failure in the core network is detected, notification information instructing the first base station not to set the bearer or to suppress setting of the bearer(Paragraph 0024, 0057 see  FIG. 5 and 6 user service is supported by one Evolved Packet System (EPS) bearer and one EPS bearer is connected to one radio bearer. The radio bearer includes PDCP and RLC. In inter-eNB CA, RLC and PDCP of one bearer are located in different eNBs, thereby increasing the efficiency of data transmission/reception. To this end, different approaches are required according to types of user services, is a signal flow chart that describes a process of establishing Prioritized Bit Rate (PBR) by user equipment (UE) that has established a multiple bearer in an LTE system according to a first embodiment of the present disclosure). 

As per Claim 7 Kim teaches the base station as claimed in claim 2, wherein the bearer control unit determines whether or not the predetermined condition is met based on notification information received from an MME or an operation system in the core network (Paragraph 0113, 0133, 0144 When the MME has included capability information about the UE, it may also include the capability information in the control message.. checks whether the application condition for Category Group 2 is satisfied in operation 1015.).

(Paragraph 0013, 0014, 0068 the SPS is configured for secondary cell group (SCG), if the dual connectivity is configured, and configuring an RRC connection based on the RRC message, if the TTI bundling is configured for the MCG and the SPS is configured for the SCG.  ).  

As per Claim 9 Kim teaches the base station as claimed in claim 3, wherein the first base station is a master base station in dual connectivity, and the second base station is a secondary base station in dual connectivity, and the bearer that connects the second base station and the core network to each other is a SCG bearer or a SCG split bearer (Paragraph 0013, 0014, 0068 the SPS is configured for secondary cell group (SCG), if the dual connectivity is configured, and configuring an RRC connection based on the RRC message, if the TTI bundling is configured for the MCG and the SPS is configured for the SCG).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (See form 892).

Examiner’s Note


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED ALI whose telephone number is (571) 270-3681.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SYED ALI/           Examiner, Art Unit 2468